                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-00549 PA (SHKx)                                        Date    December 9, 2019
 Title             Vincent Troy Pina v. The City of Long Beach



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE

        The Court is in receipt of a Unilateral Rule 26(f) Report filed by defendant The City of Long
Beach (“Defendant”). Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 26, and this Court’s
October 22, 2019 Order Scheduling Meeting of Counsel and Setting Scheduling Conference (Dkt. No.
66), the parties are required to jointly file a scheduling report no less than fourteen days before the
Scheduling Conference. The Court’s October 22, 2019 Order further states that “[t]he failure to submit
a joint report in advance of the Scheduling Conference or the failure to attend the Scheduling
Conference may result in the dismissal of the action, striking the answer and entering a default,
and/or the imposition of sanctions.”

         In Defendant’s 26(f) Report, Defendant explains plaintiff Vincent Troy Pina (“Plaintiff”) has
been unresponsive, despite Defendant’s several attempts to contact Plaintiff. (See Dkt. No. 68-1; Decl.
M. Peters ¶¶ 5-6.) The Court orders Plaintiff to show cause, in writing, no later than Monday
December 23, 2019, why the Court should not dismiss this action and/or impose sanctions for Plaintiff’s
failure to participate in the meeting of counsel or participate in the preparation of the timely filing of the
Rule 26(f) Report.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
